PER CURIAM.
Michael Smith (Movant) appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues that the motion court clearly erred because his felony conviction for stealing and five-year sentence were unlawful under the Missouri Supreme Court's decision in State v. Bazell, 497 S.W.3d 263 (Mo. banc 2016). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).